Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 51-91 are pending. Claims 51 and 73 are amended.


Response to Arguments
	Applicant’s arguments regarding the 112 rejection have been considered and are persuasive in view of the claim amendments.
	New rejections are presented in view of the claim amendments.
	
	Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 51-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims recite:

	Converting the request message...to a second communications protocol;
	Storing the requested value…;
The claim language is indefinite because the first instance of the request message and requested value is intended use (to enable). The subsequent instances of the request message and requested value reference elements that do not exist, since the first instances are intended use, therefore the converting and storing steps are indefinite.
		
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	A computer-implemented method for a networked platform, the method comprising:
	storing a plurality of hurdle criteria, received from a first entity, for
determining a participation in a network event, at least one hurdle criteria being
specific to an entity and at least one hurdle criteria being specific to a basket;
	providing, to one or more entities, remote access to a plurality of baskets
associated with a single network event to enable the reception of a request message
in a first communications protocol and having at least one requested value from the
one or more entities to participate in the single network event, wherein each basket
includes one or more items based on a specified parameter, and wherein each basket
has a value that is determined based on the one or more items associated with the
basket;
	converting the request message from the first communications protocol to a
second communications protocol;
	storing the requested value for at least one basket in an event database;
	determining that a request from a second entity is initially eligible to be
considered in the single network event based on the requested value exceeding the
at least one hurdle criteria specific to the entity or the at least one hurdle criteria
specific to the basket;
	automatically generating a message including an indication of the initial
eligibility of the request in response to determining that the request is initially
eligible; and
	transmitting the message in real-time to the first entity and the second entity
in the first communications protocol.

	The underlined portions of the claim represent the abstract idea and is representative of Certain Methods of Organizing Human Activity, commercial or legal interactions marketing or sales activities.
	This judicial exception is not integrated into a practical application because the claims include. The words remote access, network event, and automatically denote generic computer-implementation and add the words “apply it” or the like, to the abstract idea. The conversion of the request message from one protocol to another is mere transmission of data over the internet as in Symantec (MPEP 2106.05(d).
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prong two.
	Claim 73 s similar and, the dependent claims merely narrow the abstract idea and do not cure the deficiencies above.
	As a whole and in combination the claims merely represent an abstract idea implemented by computer and therefore do not represent a practical application or significantly more than the abstract idea.




Conclusion	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694